DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	This communication is in response to the RCE of 10/15/2021. All changes made to the claims have been entered. Accordingly, Claims 1, 5, 6, 9, 12-16 are currently pending in the application. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5, 12, 13, 14, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0296809), in view of Niu et al. (US 2019/0104503), in view of Wong et al. (US 2016/0309475), in view of Wong (US 2020/0106557), hereinafter referred to as, Li, Niu, Wong (475), and Wong (557).

Regarding claim 1, 12, 14, 15, 16, Li discloses a method for receiving a signal by a user equipment (UE) in a wireless communication system (apparatus, processing systems, and computer readable mediums for applying precoding patterns to shared channel transmission repetitions, such as repetitions on the PDSCH and components of BS and UE which is used to implement aspects of the present disclosure comprising antennas, processors, [0026] and [0053]-[0055] and figure 4 and figure 9 and figure 9A-9C) the method comprising:
receiving, from a base station, downlink control information (DCI) that schedules a plurality of physical downlink shared channel (PDSCH) blocks (receiving signaling indicating which of the precoding patterns to use…the signaling is received via DCI, [0089] and [0129] and [0140] and [0122] and [0124] and [0103] and figure 9D); and
receiving, based on DCI and from the base station, the plurality of PDSCH blocks (transmitting the data according to the precoding pattern comprises interleaving transmission of the data on the first subchannel with transmission of the data on the second subchannel wherein the first subchannel and the second subchannel comprises PDSCH and the interleaved repetition be the same type of channel or subchannel, [0122] and [0124] and [0103] and figure 9D and [0086]),
wherein each PDSCH block relates to ‘N’ sub-blocks, and each sub-block has a fixed time length (each of the PDSCH repetitions takes place within a mini-slot i.e., a portion of a single slot. In this example, there are four mini-slots within Slot 1, but in other examples there may be any number of mini slots within a single slot, [0073] and figure 7B and figure 9A and figure 9B),
wherein the UE receives the plurality of PDSCH blocks by interleaving the sub-blocks of the plurality of PDSCH blocks in a time domain (transmitting the data according to the precoding pattern comprises interleaving transmission of the data on the first subchannel with transmission of the data on the second subchannel wherein the first subchannel and the second subchannel comprises PDSCH, [0122] and [0124] and [0103] and figure 9D and [0086] and figure 7B), and 
wherein the UE determines, based on radio resource control (RRC) signaling, whether the interleaving relates to a pattern of interleaving (plurality of precoding patterns are received via RRC signaling and receiving signaling indicating which of the precoding patterns to use…via DCI and the precoding pattern comprises interleaving transmission of the data of the first channel with transmission of the data on the second channel...at least one of the first subchannel and the second subchannel comprises PDSCH, [0088]-[0089] and [0083]-[0086] and [0103] and Figure 9D and [0128] and [0139] and [0144]) from among:
a first pattern of interleaving in which none of the ‘N’ sub-blocks of a same PDSCH block is consecutive in the time domain (the interleaved repetition may all be the same type of subchannel. For example, Slot 2 could be a second repetition of the PDSCH data according to Precoder 2; Slot 3 could be a third repetition of the PDSCH data according to Precoder 1, and Slot 4 could be a fourth repetition of PDSCH data according to Precoder 2, [0102]-[0104] and figure 9D and [0122] and [0124] and [0086]);

Li however fails to clearly disclose a single downlink control information (DCI) that schedules a plurality of physical downlink shared channels (PDSCHs). However in a similar field of endeavor, Niu discloses a single downlink control information (DCI) that schedules a plurality of PDSCHs (one DCI can schedule more than one PDSCH subframes, wherein the PDSCH may or may not be repeated and the scheduled multiple PDSCH(s) have contiguous HARQ IDs, [0100] and [0533]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of	using a single DCI for scheduling a plurality of PDSCHs as disclosed by Niu into the method of transmitting data from a device in a network as disclosed by Li, in order to improve the system and provide a 

Li and Niu however fails to disclose where ‘N’ (number of sub-blocks) is a value indicated by the DCI. However in a similar field of endeavor, Wong (475) discloses the similar concept of an eNB that schedules all PDSCH transmissions for transmission to UEs within a window comprising DCI ([0070] and [0081] and figure 4 and figure 6). Wong (475) further discloses a number of sub-blocks (‘N’) is a value indicated by the DCI (the scheduler provide scheduling information for a UE explicitly within the DCI…The position indicator may include scheduling information found in a conventional DCI, in addition to the starting subframe of the PDSCH transmission carrying the RAR message and its number of repetitions (correlating to information about a number of a plurality of sub-blocks), [0087] and [0097] and figure 6). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having the DCI comprise information about a number of a plurality of sub-blocks/repetitions as disclosed by Wong (475) into the method of transmitting data from a device in a network as disclosed by Li and Niu in order to improve the system and properly provide the UE with the proper parameters for determining PDSCH transmissions, such as via DCI comprising information about the number of PDSCH repetitions/sub-blocks. 

However in a similar field of endeavor, Wong (557) discloses a second pattern of interleaving in which at least a part of the ‘N’ sub-blocks of the same PDSCH block is consecutive in the time domain (time interleaving may be applied to at least two URLCC transmissions. For example, for scenarios where the K repetitions of a given URLLC data block…it is possible to interleave the transmission for the two URLLC data blocks…At t2, a second URLLC packet is transmitted and here the repetitions for the first URLCC packet are paused and resumed at time t4 after the second URLLC transmission has had two transmissions…interleaving can be done on a single TTI, rather than pair of TTIs, basis (or higher groupings in scenarios with more repetitions), [0071] and figure 11 and [0089]-[0090] and [0021]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept using a second pattern of interleaving in which sub-block/repetitions of a given data block are consecutive in the time domain as disclosed by Wong (557) into the method of transmitting data from a device in a network via interleaved repetitions comprising a plurality of precoding patterns as disclosed by Li, Niu, and Wong (475)  in order to improve the system and provide various means of interleaving data for transmissions and to provide flexibility. 

(plurality of precoding patterns are received via RRC signaling, [0088] and [0128] and [0139] and [0144]).  
Li, Niu, and Wong (475) however fails to disclose a number of consecutive sub-block for the second pattern. As discussed above, Wong (557) discloses a number of consecutive sub-blocks for the second pattern (interleaving can be done on a pair of TTIs, (or higher groupings in scenarios with more repetitions) and the terminal device receive allocation signaling from a base station, to identify radio resources, [0071] and figure 11 and [0089]-[0090] and [0021] and [0031]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept using a second pattern of interleaving in which a number of sub-block/repetitions of a given data block are consecutive in the time domain as disclosed by Wong (557) into the method of transmitting data from a device in a network via interleaved repetitions in which RRC signaling indicates precoding patterns as disclosed by Li, Niu, and Wong (475) in order to improve the system and provide various means of interleaving data for transmissions, such as via a second pattern of interleaving a number of consecutive sub-blocks, in which would be based on RRC signaling.  

Regarding claim 13, Li discloses wherein receiving the plurality of PDSCH blocks comprises: receiving one of sub-blocks of a first PDSCH at a first transmission time interval (TTI); receiving one of sub-blocks of a second PDSCH at a second TTI after  TTI (the interleaved repetition may all be the same type of subchannel. For example, Slot 2 could be a second repetition of the PDSCH data according to Precoder 2; Slot 3 could be a third repetition of the PDSCH data according to Precoder 1, and Slot 4 could be a fourth repetition of PDSCH data according to Precoder 2, [0103]-[0104] and figure 9D and [0122] and [0124] and [0086]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Niu, in view of Wong (475), in view of Wong (557), in further view of Nishio et al. (US 2013/0336201).
Regarding claim 9, the combination of Li, Niu, Wong (475), and Wong (557) fails to disclose transmitting, to the base station, acknowledgement/negative-acknowledgement (ACK/NACK) information for the plurality of PDSCH blocks; and receiving remaining PDSCH blocks other than a PDSCH, for which ACK information has been transmitted among the plurality of PDSCHs blocks. However in a similar field of endeavor, Nishio discloses transmitting, to the base station, acknowledgement/negative-acknowledgement (ACK/NACK) information for the plurality of PDSCH blocks; and receiving remaining PDSCH blocks other than a PDSCH, for which ACK information has been transmitted among the plurality of PDSCHs blocks (a base station to individually determine whether or not retransmission of PDSCH in response to all A/N signals is necessary in which when an A/N signal for any one of PDSCHs is NACK as in the case of bundling, block coding using PUCCH format 3 can prevent loss of information of A/N signal for the remaining PDSCHs and retransmission of the remaining PDSCHs, [0122] and [0063]). It . 
Allowable Subject Matter
Claim 6 is allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
7.	6 is allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose wherein a plurality of patterns for the interleaved and repeated reception are preconfigured, the interleaved and repeated reception is performed based on one pattern among the plurality of patterns, and the one pattern is determined by a function of a total length of the plurality of PDSCHs. It is noted that the closest prior art, Li et al. (US 2019/0296809), in view of Niu et al. (US 2019/0104503), discloses a method for a user equipment receiving preconfigured precoding patterns from a network device in which interleaved repetitions be the same type of channel or subchannel such as PDSCHs. However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.

Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. 
Applicant submits that Li, Niu, Wong (475), and Wong (557), more specifically Li fails to disclose “wherein the UE determines, based on radio resource control (RRC) signaling, whether the interleaving relates to a pattern of interleaving” and that Li’s “precoding patterns” does not disclose the claimed “pattern of interleaving” (remarks page 2 and page 5). Examiner however respectfully disagrees as Li discloses “the plurality of precoding patterns are received via RRC signaling” and “signaling indicating which of the precoding patterns to use” ([0087]-[0089]) and further discloses “precoding  pattern comprises interleaving transmission of the data on the first subchannel with transmission of the data on the second subchannel” and “the first subchannel and the second subchannel comprises PDSCH” ([0085]-[0086]). Examiner thus correlates such teachings to “wherein the UE determines, based on radio resource control (RRC) signing, whether the interleaving relates to a pattern of interleaving”. Applicant further submits that Li merely discloses interleaved repetition of “PDSCH” and “PUSCH” transmissions (remarks page 5). Examiner however respectfully disagrees as Li discloses “the first subchannel and the second subchannel comprises PDSCH” ([0085]-[0086]) and “the interleaved repetition may all be the same type of subchannel. For example, Slot 2 could be a second repetition of the PDSCH data according to Precoder 2; Slot 3 could be a third repetition of the PDSCH data according to Precoder 1, and Slot 4 could be a fourth repetition of PDSCH data according to Precoder 2”  ([0102]-[0104] and figure 9D and [0122] and [0124] and [0086]). In other words, figure . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manolakos et al. (US 2018/0083736) disclosing the effective depth of the interleaving block may be a number of bits in the interleaving stream of bits that separate the consecutive interleaving blocks of the initial stream of bits ([0079] and figure 3a and figure 3b).
Cheng et al. (US 20190020506) disclosing DCIs in a PDCCH for scheduling repetition URLLC data in a PDSCH ([0038]).
Takeda et al. (US 2021/0168844) disclosing a PDSCH (e.g., URLLC data) ([0055]).

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473